PER CURIAM.
The trial court’s order which makes the father’s responsibility to pay child support dependent upon the mother’s willingness to adhere to a visitation schedule is reversed upon the authority of Maloney v. Maloney, 396 So.2d 1227 (Fla. 2d DCA 1981); Davis v. Davis, 376 So.2d 430 (Fla. 1st DCA 1979); Vecellio v. Vecellio, 313 So.2d 61 (Fla. 4th DCA 1975).
Accordingly, the order appealed is vacated and the cause is remanded for further proceedings consistent with this opinion.
HURLEY, DELL and WALDEN, JJ., concur.